Citation Nr: 1529770	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-14 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1984 to June 2004.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2015, the Veteran testified during a hearing conducted by video conference before the undersigned.  A transcript is of record.


FINDING OF FACT

Sleep apnea was incurred during the Veteran's active military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The record includes a current diagnosis of sleep apnea.  Notably, a January 20, 2009 VA medical record includes a diagnosis of obstructive sleep apnea.  Thus, the current disability requirement for service connection is clearly satisfied.  See Davidson v. Shinseki, 581 F.3d at 1313.

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disability and the in-service disease or injury. 

Service treatment records do not discuss treatment for sleep apnea.  They discuss treatment for sinus problems.  Service connection is in effect for sinusitis.

In oral and written statements, including his May 2015 Board hearing, the Veteran reported that he first developed symptoms of sleep apnea in service, beginning with fatigue after developing an acute respiratory disease during basic training.  See Board hearing transcript at pages 4 and 7.  He subsequently underwent a septoplasty to open his airway and Dr. R.C.D. (his sleep apnea physician) connected his sinus and sleep apnea problems with his respiratory disease.  Id. at 6.  Episodes of sleep apnea had continued since that time.  The Veteran noted that his wife and service comrades (J.M., R.P., and J.C.) had complained about his snoring and observed that he had stopped breathing while sleeping. Id. at 5.  The Veteran is competent to report observable symptoms of sleep apnea disability, such as fatigue and breathing difficulty.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran's reports are buttressed by the April 2010 and August 2012 statements from his wife; and from J.M., R.P., and J.C., his service comrades to the effect they had observed that he had snored loudly and appeared to frequently stop breathing.  J.M. also noticed that the Veteran seemed to fall asleep during the day or on a break.  R.P. commented that the Veteran had difficulty staying awake during safety classes, said he could not sleep well, and reported that his sinuses were bothersome.

In a May 2010 statement, J.S.D., M.D., said that he treated the Veteran since March 2007 for multiple medical conditions including, chronic sinusitis with reactive airway disease, chronic seasonal rhinitis, chronic tinnitus with presbycusis and obstructive sleep apnea.  In review of both his military and civilian medical records, Dr. J.S.D. noted that these conditions developed in his military career while he was still in active service as a jet engine mechanic.  He had no other known risk factors that might have precipitated these current conditions.  In Dr. J.S.D.'s opinion, it was more likely than not that the Veteran's current medical conditions discussed above were incurred or aggravated during his military service.

In a May 2012 signed statement, R.C.D., Jr., M.D., a sleep study specialist, reported treating the Veteran for obstructive sleep apnea (OSA).  The physician noted that the Veteran was formally diagnosed with OSA during polysomnography testing in March 2009; however, his symptoms related to OSA were documented as such as far back as 1986.  Dr. R.C.D. stated that the buildup of sleep deprivation from OSA can be insidious and over a number of years before a patient realized there was a problem and sought medical attention.  This was true in the Veteran's case.  Given his symptomatic history and his testing results, it was Dr. R.C.D.'s opinion that the Veteran had active obstructive sleep apnea while enlisted in the United States Army.

Here, the probative evidence consists of the Veteran's reports and those of his wife and fellow service members and the opinions of two physicians.  These appear to be credible.  There is no medical opinion of record to contradict this opinion.  The weight of the evidence is to the effect that the current sleep apnea is linked to events in service.

The elements for service connection are established; accordingly, the appeal is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.



ORDER

Service connection for sleep apnea is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


